Citation Nr: 0829007	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  00-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back pain secondary to mechanical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of Board remands dated in November 
2004, October 2005, and December 2006. 
     

FINDINGS OF FACT

1.  Throughout the rating period on appeal, from March 28, 
1995, the service-connected low back disability has been 
manifested by complaints of pain, with no more than slight 
limitation of motion of the lumbar spine, with no additional 
loss of function due to pain, fatigue, weakness, or lack of 
endurance.

2.  For the period from September 26, 2003, forward flexion 
of the thoracolumbar spine has been greater than 60 degrees 
and the combined range of motion has been greater than 120 
degrees, with no additional loss of function due to pain, 
fatigue, weakness, or lack of endurance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for low back pain secondary to mechanical strain have not 
been met at any time during the rating period on appeal, from 
March 28, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (as in effect from 
September 26, 2003). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

This appeal arises from a notice of disagreement with the 
initial assignment of a disability rating following a grant 
of service connection.  The VCAA had not been enacted as of 
the date of the award of service connection in this case, by 
a rating decision dated in October 1999, and as a result, the 
veteran was not afforded notice compliant with the VCAA.  A 
new paragraph (b)(3) was added to 38 CFR 3.159, effective May 
30, 2008, which states that no duty to provide section 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  To avoid any 
confusion, the preamble to the final rule notes that VA may 
continue to have an obligation to provide adequate section 
5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In the present case, the veteran was afforded VCAA notice 
after initial adjudication of his claim, by letters dated in 
August 2004, December 2004, January 2007, and December 2007.  
These letters afforded the veteran notice as to the types of 
evidence that could substantiate his claim for a higher 
rating, and his and VA's respective duties for obtaining 
evidence.

The VCAA notices did not make specific reference to the 
relevant diagnostic codes and other applicable information.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
 
The Court has stated that nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore the 'extensive administrative appellate process' 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant.  See Vazquez-
Flores, 22 Vet. App. 37 (2008).  The claimant demonstrated 
that there was actual knowledge of what was needed to 
establish the claim.  Actual knowledge is established by 
statements by the claimant and the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  In addition, to the extent the 
veteran was not afforded notice in VCAA letters of the 
diagnostic criteria pertaining to his claim and how to 
achieve a 100 percent rating, such information was conveyed 
in a supplemental statement of the case issued in May 2005, 
rendering the lack of any such notice by VCAA letters 
harmless, non-prejudicial error.  Based on his extensive 
involvement in adjudication and development of his claim over 
many years, the Board finds that a reasonable person under 
the circumstances would understand what was required to 
substantiate the claim, that adjudication of the claim has 
been essentially fair, and that the veteran has had a 
meaningful opportunity to participate in adjudication of his 
claim.  

In light of this extensive involvement, any timing defect as 
to VCAA notice is cured and constitutes no more than 
harmless, non-prejudicial error.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although VCAA notice was not 
completed prior to the initial adjudication, the claim has 
been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Symptoms Associated with Degenerative Disc Disease not 
Service-Connected

The veteran's service-connected low back disability is low 
back pain secondary to mechanical strain.  In December 2006, 
the Board remanded this matter to the RO for, among other 
actions, consideration of the inextricably intertwined issue 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected low back disability.  

In responding to questions as to whether the veteran's 
current low back disability caused or aggravated his mild 
degenerative disc disease at L5-S1, a January 2007 VA 
examiner opined (including in an addendum report dated in 
January 2008) that this was less likely than not.  He noted 
that the veteran had a normal lumbosacral spine in 1999.  He 
asserted that the veteran's degenerative disc disease was 
very mild, showing very early age-related changes.  He cited 
medical treatise evidence to demonstrate that disc 
degeneration was part of the normal aging process.  He 
asserted that there was no credible scientific evidence that 
related musculoskeletal strain, which is a soft tissue 
injury, with development of degenerative disc disease, which 
is a disease of the boney joint structures later in life.  He 
concluded that a 1999 VA medical examination showed that the 
veteran had a normal X-ray of the back at that time, and that 
the age-related degenerative process had set in during the 
interval since then.  Based on this examiner's opinion, in a 
rating decision dated in February 2008, the RO denied the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The appellant 
has not appealed the February 2008 rating decision.  As such, 
symptoms found to be attributable to the veteran's disc 
disease of the lumbar spine (such as radiculopathy or other 
associated neurological impairment) are not for consideration 
in rating the veteran's service-connected low back 
disability. 

However, VA examiners have not indicated what portion of 
limitation of motion as described at VA examinations is due 
to degenerative disc disease and what part is attributed to 
the veteran's service-connected low back disability.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected versus a nonservice-connected disorder, VA 
must consider all of the symptoms in the adjudication of the 
claim.  As a result, for adjudication of this case, the Board 
will utilize the full extent of range of motion limitations 
found at VA examinations in rating the veteran's service-
connected low back disability.  The Board acknowledges that 
in its December 2006 remand the Board requested that the 
examiner separate those aspects of the veteran's low back 
disability attributable to degenerative disc disease from 
those attributable to his low back pain secondary to 
mechanical strain.  To the extent this was not done with 
respect to range of motion measurements, there is no 
prejudice to the veteran for the reason that all indicated 
range of motion limitations are considered in adjudication of 
his claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the claimant 
the right to compliance with remand orders, absent a showing 
of non-prejudicial error); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Rating Criteria in Effect Prior to September 26, 2003

The initial rating period at issue in the present case dates 
back to March 28, 1995, the day following the veteran's 
discharge from service.

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest rating allowable under this diagnostic code, 40 
percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Rating Criteria in effect from September 26, 2003, forward

Under the new criteria, as effective from September 26, 2003, 
the veteran's service-connected low back disability, low back 
pain secondary to mechanical strain, is evaluated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(lumbosacral strain), as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (in effect from 
September 26, 2003).  

Medical Evidence Prior to September 26, 2003

At a VA general medical examination in June 1995, forward 
flexion of the back was to 80 degrees.  Backward extension 
was to 0 degrees.  Lateral flexion was 30 degrees in both 
directions.  Rotation was to 50 degrees in both directions.  
There was no evidence of pain on range of motion.  
Examination of the spine revealed no postural abnormalities 
or fixed deformities.  Radiological examination of the lumbar 
spine revealed minimal leviscoliosis and a posterior neural 
arch defect of S1.  The pertinent diagnosis was neural arch 
defect in S1, a possible, but unlikely, cause of low back 
pain.  

At a VA orthopedic examination in October 1995, chronic 
nonradiating low back pain secondary to mechanical strain was 
diagnosed.  

At an October 1999 VA examination, there was tenderness over 
the lumbosacral spine.  There was flexion to 80 degrees, 
extension to 10 degrees, bilateral bending to 40 degrees and 
rotation to 30 degrees.  Musculoskeletal examination of the 
lumbar spine revealed no postural abnormalities or fixed 
deformities.  The diagnosis was arthralgias of the lumbar 
spine of undetermined etiology.  The examiner commented that 
the veteran experienced pain with strenuous activity but that 
he was able to do all normal activity, and that physical 
examination was negative except for some tenderness.

An October 1999 VA X-ray of the lumbar spine showed normal 
vertebral segmentation, alignment, and body height.  
Intervertebral disc spaces were well-maintained.  Apophyseal 
joints were visualized and unremarkable.  The impression was 
normal-appearing lumbar spine.

Disability Rating for Period Prior to September 26, 2003

Based on the above findings, the Board finds that for the 
period prior to September 26, 2003, the veteran's limitation 
of motion was no more than slight.   The veteran retained 
most of the normal range of motion.  At the June 1995 VA 
examination, there was no evidence of pain on range of 
motion.  At the October 1999 VA examination, complaints of 
pain on strenuous activity were noted, but the veteran was 
found able to perform all normal activities.  Thus, a 10 
percent rating, for slight limitation of motion, is 
warranted.  The next higher rating of 20 percent is not 
warranted because, in the Board's view, moderate limitation 
is not shown where the great majority of the normal range of 
motion is retained and limitation of motion does not restrict 
normal activities.  The Board acknowledges that the veteran 
did experience some pain of the spine, but the examination 
results indicate that this did not result in additional loss 
of range of motion.  As such, the next higher rating of 20 
percent is not warranted due to functional limitation due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).
 
The next higher rating of 20 percent is also not warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, as in 
effective prior to September 26, 2003, because there are no 
findings meeting or approximating muscle spasm on extreme 
forward bending or unilateral loss of spine motion in the 
standing position.

Medical Evidence from September 26, 2003

During an initial evaluation for private physical therapy in 
February 2005, the veteran reported average pain in the low 
back of 6/10, which increased to even 7-8/10.  By history, he 
was experiencing severe back pain.  It was reported that he 
demonstrated 75 percent of forward flexion, 75 percent of 
extension, 50 percent of right lateral flexion, 50 percent of 
left lateral flexion, 75 percent of right rotation, and 75 
percent of left rotation.  The physical therapist commented 
that the veteran did experience some discomfort with trunk 
extension and side-bending to the right.  The veteran had 
been on rest since a hernia repair in February 2005, and now 
was ready to begin physical therapy.  Physical therapy was 
for problems with the knees and the lumbar spine.  With 
respect to the lumbar spine, the most specific assessment was 
weakness of lumbar paraspinals, abdominals, and overall 
pelvic lumbar stabilization quite poor. 

A report of a VA examination conducted on February 28, 2006, 
indicates that the veteran's posture was normal, head 
position was normal, and the spine was symmetrical in 
appearance.  The veteran's gait was antalgic.  Examination of 
the lumbar spine revealed no muscle spasm, no atrophy, and no 
guarding.  He did have pain with motion, moderate tenderness 
on the left, and mild weakness.  The examiner indicated that 
there was no muscle spasm sufficient to be responsible for 
abnormal gait or abnormal spinal contour.  The veteran had 
flexion of the lumbar spine to 70 degrees, with pain 
throughout the range of motion.  He had extension from 0 to 
10 degrees, with pain throughout the range of motion.  He had 
left lateral flexion from 0 to 30 degrees, with pain 
throughout the range of motion.  He had right lateral flexion 
from 0 to 30 degrees, with pain through the range of motion.  
He had left lateral rotation from 0 to15 degrees, with pain 
throughout the range of motion.  He had right lateral 
rotation from 0 to 20 degrees, with pain throughout the range 
of motion.  The examiner found that there was no additional 
limitation of motion on repetitive use of the joint due to 
pain, fatigue, weakness, or lack of endurance.  Waddell's 
testing for non-organic physical signs was conducted.  The 
examiner found that Waddell signs were 4/5, suggestive of 
nonorganic back pain.

At a VA examination in January 2007, flexion was 0 to 90 
degrees, with pain beginning and ending at 35 degrees and 
pain on repetitive use, but no additional loss of motion on 
repetitive use.  Extension was 0 to 15 degrees, with pain at 
5 degrees and ending at 5 degrees.  There was pain on 
repetitive use, but no additional loss of motion on 
repetitive use.  Right lateral flexion was 0 to 30 degrees, 
with pain beginning and ending at 25 degrees.  There was pain 
on repetitive use, but no additional loss of motion on 
repetitive use.  Left lateral flexion was 0 to 30 degrees, 
with pain beginning and ending at 20 degrees.  There was pain 
on repetitive use, but no additional loss of motion on 
repetitive use.  Right lateral rotation was 0 to 30 degrees, 
with pain beginning and ending at 20 degrees.  There was pain 
on repetitive use, but no additional loss of motion on 
repetitive use.  Left lateral rotation was 0 to 30 degrees, 
with pain beginning and ending at 25 degrees.  There pain on 
repetitive use, but no additional loss of motion on 
repetitive use.  Waddell's testing for probable non-organic 
back pain was 5/10, with 3 or greater suggesting non-organic 
pathology.  



Disability Rating From September 26, 2003

As noted above, for the period from September 26, 2003, 
forward, the veteran is entitled to the application of the 
version of the regulations for rating disabilities of the 
back that is most favorable to him.  See VAOPGCPREC 3-2000.  

Pursuant to Diagnostic Code 5292, as in effect prior to 
September 26, 2003, the Board finds that limitation of motion 
of the lumbar spine for this period was no more than slight.  
The veteran demonstrated the great majority of normal range 
of motion at this examination, including forward flexion of 
70 degrees at the February 2006 examination and full flexion 
to 90 degrees at the January 2007 VA examination.  At the 
February 2006 examination, the examiner acknowledged the 
veteran's complaints of pain throughout the ranges of motion, 
but found that there was no additional limitation of motion 
on repetitive use of the joint due to pain, fatigue, 
weakness, or lack of endurance.  Consistent with the finding, 
the examiner found that Waddell's signs were 4/5, suggestive 
of non-organic back pain.  Similarly, although the January 
2007 VA examiner took note of the veteran's complaints of 
pain on range of motion, he found that there was pain on 
repetitive use, but no additional loss of motion on 
repetitive use.  Consistent with this finding, this examiner 
found that Waddell's testing for probable non-organic back 
pain was 5/10, with 3 or greater suggesting non-organic 
pathology.  Because the veteran maintained by far the better 
part of useful range of motion and did not have decreased 
range of motion or decreased function associated with his 
complaints of pain, the Board finds that limitation of motion 
was no more than slight.  Accordingly, a rating of 10 percent 
is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The next higher rating of 20 percent is not 
warranted because the veteran did not have moderate 
limitation of motion in light of retaining the majority of 
his range of motion with no additional functional loss due to 
pain, repetitive use, fatigue, weakness or lack of endurance.

Under Diagnostic Code 5295, as in effect before September 26, 
2003, (but applied to the period from September 26 ,2003, 
forward), the next higher rating of 20 percent is not 
warranted because there is no muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position.  No muscle spasm has been observed at VA 
examination and the veteran retains lateral spine motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

With respect to the application of the General Rating Formula 
for Diseases and Injuries of the Spine as in effect from 
September 26, 2003, the Board will apply the full ranges of 
motion as determined by the February 2006 and January 2007 VA 
examiners, since, as discussed directly above, although pain 
was noted at the examinations, there was no additional 
functional loss due to pain, repetitive use, fatigue, 
weakness or lack of endurance, and Waddell's testing twice 
suggested the presence of pain of non-organic origin.  
Limitation of flexion to 70 degrees as found at the February 
2006 VA examination would warrant a 10 percent rating, and 
limitation of flexion to 90 degrees at the January 2007 VA 
examination would warrant a noncompensable evaluation.  The 
next higher rating above the currently assigned 10 percent 
rating is not met based on limitation of flexion because 
limitation of forward flexion between 30 degrees and 60 
degrees is not met or approximated by these examination 
results.  With respect to combined range of motion, VA 
examination findings result in combined ranges of motion 175 
degrees at the February 2006 VA examination and 225 degrees 
at the January 2007 VA examination.  These both fall within 
the range of greater than 120 degrees but not greater than 
235 degrees warranting a 10 percent rating.  The next higher 
rating of 20 percent is not warranted because the criterion 
of combined range of motion of not greater than 120 degrees 
is not met or approximated.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, General Rating Formula for 
Diseases and Injuries of the Spine, as in effect from 
September 26, 2003, forward.  Additionally, the Board finds 
that the next higher rating of 20 percent based on the 
criteria in the General Rating Formula of "muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis" are not met or approximated because no 
muscle spasm or pathology associated with muscle spasm has 
been demonstrated.  No muscle spasm was found at the VA 
examinations.

In conclusion, for the period prior to September 26, 2003, 
the rating criteria in effect at that time for a rating in 
excess of the 10 percent rating in effect are not met or 
approximated; and, for the period from September 26, 2003, 
the rating criteria for a rating excess of the 10 percent 
rating in effect are not met or approximated, taking into 
account the regulations as in effect both prior to and as of 
September 26, 2003.  Accordingly, an initial rating in excess 
of 10 percent for low back pain secondary to mechanical 
strain is not warranted any period from March 28, 1995, and 
staged ratings are not appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).   As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
low back pain secondary to mechanical strain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


